DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-11 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 10, the phrase “the swing motion” should be changed to -- a swing motion --.
In claim 2, line 3, the phrase “the axis-Y direction” should be changed to -- an axis-Y direction --.  In line 5, the phrase “the axis-X direction” should be changed to -- an axis-X direction --.  In line 7, the phrase “the axis-Z direction” should be changed to -- an axis-Z direction --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0089945 (Naumann).
With regards to claim 1, Naumann discloses a MEMS sensor comprising, as illustrated in Figures 1-5, an inertial sensor 20 comprising axes X, Y, and Z are three axes perpendicular to one another; a substrate 26; a fixed section 34 fixed to the substrate; a movable element 36 that swings around a swing axis 52 extending along the axis Y (e.g. along x-axis in Figure 1); a first beam 42 (e.g. folded torsion spring; paragraphs [0032]-[0035]) and a second beam 44 (e.g. straight bar torsion spring; paragraphs [0032]-[0035]) that link the fixed section to the movable element and are torsionally deformed by the swing motion of the movable element; a detection electrode 30,32 that is disposed on the substrate and overlaps with the movable element in a plan view along the axis-Z direction; the first beam and the second beams differ in shape (e.g. a folded torsion spring and a straight bar torsion spring; paragraph [0032]-[0033]) from each other and have the same torsional spring constant (paragraphs [0032]-[0035]).  (See, paragraphs [0010] to [0045]).
With regards to claim 2, Naumann further discloses the first beam 42 and the second beam 44 extend in the axis-Y direction (e.g. along x-axis in Figure 1) and have different values of at least two of a width w, which is a length of the first and second beams in the axis-X direction, a length b, which is a length of the first and second beams in the axis-Y direction, a thickness h, which is a length of the first and second beams in the axis-Z direction.  (See, paragraphs [0032] to [0037]).
With regards to claim 3, Naumann further discloses the first beam and the second beam have widths w and lengths b different from each other but have the same thickness h.  (See, paragraphs [0032] to [0037]).
With regards to claim 4, Naumann further discloses the first beam and the second beam have the same values expressed by the expression set forth (e.g. the parameters w,b,h for each beam are known/measured value; hence the equation values for the beams are the same).
With regards to claim 5, Naumann further discloses the movable element has an opening 46; the fixed section, the first beam, and the second beam are disposed in the opening (as observed in Figure 1); the first beam is located on one side (e.g. left-side in Figure 1) of the fixed section in the axis-Y direction (e.g. along the x-axis as observed in Figure 1); the second beam is located on another side (e.g. right-side in Figure 1) of the fixed section in the axis-Y direction (e.g. along the x-axis as observed in Figure 1).
With regards to claim 6, Naumann further discloses an imaginary center line is so set as to be a straight line that passes through a center of the movable element in the axis-Y direction (e.g. along x-axis in Figure 1) and extends in the axis-X direction (e.g. along the y-axis in Figure 1); the movable element has a symmetrical shape with respect to the imaginary center line in the plan view along the axis-Z direction (as observed in Figure 1).
With regards to claim 8, Naumann further discloses an imaginary center line is so set as to be a straight line that passes through a center of the movable element in the axis-Y direction (e.g. along x-axis in Figure 1) and extends in the axis-X direction (e.g. along y-axis in Figure 1); a center of a combination of a connection portion 38 that connects the fixed section to the first beam and a connection portion 40 that connects the fixed section to the second beam is located on the imaginary center line in the plan view along the axis-Z direction (as observed in Figure 1).
With regards to claim 10, Naumann further discloses an electronic instrument (e.g. household appliances) comprising the inertial sensor; a control circuit that performs control based on a detection signal outputted from the inertial sensor.  (See, paragraph [0002]).
With regards to claim 11, Naumann further discloses a vehicle (e.g. automotive) comprising the inertial sensor; a control circuit that performs control based on a detection signal outputted from the inertial sensor.  (See, paragraph [0002[).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims  7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0089945 (Naumann) in view of U.S. Patent Application Publication 2016/0047839 (Tanaka).
With regards to claim 7, Naumann does not disclose a bonding portion that bonds the fixed section to the substrate is shifted from a region between a connection portion that connects the fixed section to the first beam and a connection portion that connects the fixed section to the second beam in the plan view along the axis-Z direction.
Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-22, an inertial sensor 1 comprising axes X, Y, and Z are three axes perpendicular to one another; a substrate 2; a fixed section 411 fixed to the substrate; a movable element 4 that swings around a swing axis J extending along the axis Y (e.g. along y-axis in Figure 1); a first beam 43 and a second beam 44 that link the fixed section to the movable element and are torsionally deformed by the swing motion of the movable element; a detection electrode 51,52 that is disposed on the substrate and overlaps with the movable element in a plan view along the axis-Z direction; the first beam and the second beams are the same in shape from each other and have the same torsional spring constant; a bonding portion 41 that bonds the fixed section to the substrate is shifted from a region between a connection portion 412,413 that connects the fixed section to the first beam and a connection portion 414,415 that connects the fixed section to the second beam in the plan view along the axis-Z direction (paragraph [0087]; Figure 1).  (See, paragraphs [0010] to [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a bonding portion that bonds the fixed section to the substrate is shifted from a region between a connection portion that connects the fixed section to the first beam and a connection portion that connects the fixed section to the second beam in the plan view along the axis-Z direction as suggested by Tanaka to the system of Naumann to provide possible sufficiently widely secure each of the overlapping areas of the bonding portion and the detection electrodes and to possible perform adjustment of capacitance within a wide range.  (See, paragraph [0087] of Tanaka).
With regards to claim 9,Tanaka further discloses a bonding portion that bonds the fixed section to the substrate is located between the connection portion that connects the fixed section to the first beam and the connection portion that connects the fixed section to the second beam in the plan view along the axis-Z direction.  (See, paragraph [0087]; Figure 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly McNeil, Simoni, Kakimoto, Cazzaniga, are related to MEMS z-axis acceleration sensor suggesting a variety of structural arrangements for the first beam and the second beam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HELEN C KWOK/Primary Examiner, Art Unit 2861